Mr. Presiding Justice Goodwin delivered the opinion of the court. Abstract of the Decision. 1. Partnership, § 52* — when evidence is sufficient to show. In an action for rent under a lease, where it appeared that the lease was signed by a certain company and by the defendants and there was nothing on the face of the lease to indicate whether it was a corporation or partnership obligation; that defendants had permitted the forfeiture of the charter of the corporation before the execution of the lease; that the defense that the obligation was a corporate obligation was not raised until two successive affidavits of merits on other grounds had been overruled; that one of the defendants, who was defendant in a prior ejectment action by plaintiff, prosecuted an appeal to the Appellate Court without claiming that he was not a lessee, and that the evidence was conflicting as to whether defendants claimed that they were doing a partnership business at the time of the execution of the lease, evidence held sufficient to show that the lease was a partnership obligation. 2. Corporations, § 368* — what evidence is inadmissible to show corporate liability on lease. In an action for rent under a lease, in which the issue was whether defendants signed the lease as members of a partnership or as officers of a corporation, evidence that defendants put up a sign after the execution of the lease with the words of the company name under which they did business, held inadmissible, where the concern, whether a partnership or corporation, was admittedly doing business under such name. 3. Corporations, § 368* — when checks and' condition of bank account are not admissible to show corporate liability on lease. In an action to recover rent under a lease, in which the issue was whether defendants signed the lease as members of a partnership or as officers of a corporation, evidence as to the manner in which checks were drawn and the bank account was kept several years subsequent to the signing of the lease, held inadmissible. 4. Corporations, § 368* — when evidence that defendants intended to attach their names to lease as officers is properly excluded. In an action to recover rent under a lease, in which defendants contended that they signed the lease as officers of a corporation and not as members of a partnership, evidence that defendants intended to attach their names to the lease as officers of the corporation held properly excluded where defendants had already testified that the company was a corporation and that they so advised the lessor before the^ lease was signed. 5. Appeal and error, § 1491* — when exclusion of evidence is harmless error. In an action to recover rent under a lease, in which defendants contended that they signed the lease as officers of a corporation and not as members of a partnership, the exclusion of evidence that one of the defendants was president of the company was harmless error, where it appeared that he was an officer of the company and that defendants were in active and exclusive control of the concern, whether a corporation or a partnership.